Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021, 4/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior arts are Hailey US 9651190 and Tingley US 20020035437. The prior arts teach the limitations of the claimed invention except for “comparing the pressure response to a clean simulation profile of the pipeline to extrapolate a deposit profile for the pipeline; and determining a launch time for a pipeline inspection gauge by comparing the deposit profile for the pipeline to at least one launch criterion for the pipeline inspection gauge.” The prior arts teach the concept of measuring a reflex pressure. There is no evidence within the prior arts that suggest nor anticipate the step of determining a launch time based on the comparison and extrapolation of a deposit profile. The prior arts do anticipate nor render obvious the aforementioned limitations, therefore one of ordinary skill in the art would have arrived at the claimed invention. The limitation of “determining a launch time for a pipeline inspection gauge by comparing the deposit profile for the pipeline to at least one launch criterion for the pipeline . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TARUN SINHA/Primary Examiner, Art Unit 2863